This case was tried by the circuit court without a jury on evidence rendered orally in the presence of the presiding judge on the trial, based upon an account as to which there was much dispute. Upon such evidence, the court rendered a judgment for appellee.
Although on appeals under those circumstances, it is provided by sections 8599, 9498, and 9502 that there shall be no presumption in favor of the judgment of the circuit court, this court has repeatedly held that it will review the conclusions of fact reached by the judge trying the case, when the evidence is given orally before him, only on the same basis that the verdict of a jury will be reviewed, when a motion is made to set aside the verdict as being contrary to the weight of the evidence. The same principles apply to equity cases heard on such evidence. Section 10276; Hamilton v. Watson, 215 Ala. 550,112 So. 115; Smith v. Allen, 215 Ala. 652, 112 So. 224; McSwean v. McSwean, 204 Ala. 663, 86 So. 646; Christie v. Durden,205 Ala. 571, 88 So. 667; Gray v. Handy, 204 Ala. 559, 86 So. 548.
There is no principle of law involved, necessary to consider on this appeal. There was ample evidence to justify the finding by the court, and we cannot say it was contrary to the weight of the evidence, nor particularly against its great weight.
The judgment of the circuit court is affirmed.
Affirmed.
ANDERSON, C. J., and GARDNER and BOULDIN, JJ., concur. *Page 252